          Case 2:20-cv-00002-KGB Document 9 Filed 01/19/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                  DELTA DIVISION

WILFRED DREXAL DAVIS                                                                   PLAINTIFF

v.                             Case No. 2:20-cv-00002-KGB-JJV

RONNIE COLEMAN, Head Administrator,
Crittenden County Correctional Facility, et al.                                     DEFENDANTS

                                          JUDGMENT

       Pursuant to the Order entered this date, it is considered, ordered, and adjudged that plaintiff

Wilfred Drexal Davis’s complaint is dismissed without prejudice. The relief requested is denied.

       So adjudged this the 19th day of January, 2021.


                                                            _____________________________
                                                            Kristine G. Baker
                                                            United States District Judge
